Title: To George Washington from Major General William Heath, 26 August 1778
From: Heath, William
To: Washington, George


          
            Dear General
            Head Quarters Boston 26th Augt 1778
          
          Nearly our whole time for several weeks has been taken up in forwarding provisions,
            Stores &c. to Rhode Island, and in order to accelerate the operations of the
            Expedition we have sent to that place all the provisions that could possibly be spared
            from the Magazines, in particular Flour, of which upwards of 1000 Barrels have been
            forwarded. The unexpected destination of the Count D’Estaing’s Squadron to this place
            will I fear be not a little embarrassing on that account, as it is reported that they
            are short of bread. I have wrote Mr Colt and desired him to send on a quantity of flour
            with the utmost expedition. The Cesar only has as yet arrived; the whole Fleet are
            hourly expected.
          It is truly unfortunate that circumstances would not admit this Squadron to have
            remained at Rhode Island to co-operate with our  Army in the
            reduction of that place—the prospect of which was promissing—the Seige will now most
            probably for a time be turned into a Blockade. But it is surprising to hear the
            unguarded and imprudent expressions & writings of many on this occasion, the
            severe reflections which are thrown out I fear will give umbrage and if care is not
            taken wound our great & good Cause. From the unthinking Multitude some
            indiscreet or unguarded expressions may be expected—I wish they may be from such
            only.
          I have offered every assistance in my power to the Officers who have already arrived. I
            shall extend it with every mark of respect to those who are expected. Every step is
            already taken to refit the fleet, a Vessel some days since was dispatched for Spars
            &c. I have the honor to be With the greatest respect Your Excellency’s Most
            Obedt Servt
          
            W. Heath
          
        